Citation Nr: 0313092	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for skin cancer, including 
as secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola








INTRODUCTION

The veteran had active service from March 14, 1941 to 
December 14, 1945; from October 4, 1946 to September 24, 
1953; and from September 30, 1953 to January 31, 1962.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

In June 1999 and February 2001 the Board remanded the case to 
the RO for further development and adjudicative actions.  

In the February 2001 decision the Board granted service 
connection for bilateral hearing loss.  

In March 2001 the RO implemented the grant of service 
connection for bilateral hearing loss and awarded a 10 
percent disability rating, effective August 30, 1996; the 
veteran did not appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the February 2001 remand decision the Board requested a 
medical opinion in this case in the event that it was 
determined that the veteran was not exposed to ionizing 
radiation during active service.  

The Board previously determined that the VA examiner who 
performed the February 2000 examination did not explain the 
basis of his conclusion that the veteran's skin cancer could 
possibly be related to in-service sun exposure versus pre-
service or post-service sun exposure.  

In February 2003 the Defense Threat Reduction Agency 
determined that the veteran did not have exposure to ionizing 
radiation during active service.  

The RO did not schedule the veteran for a review of his file 
by a medical specialist as requested in the Board's February 
2001 remand decision.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the CAVC.  The CAVC stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must be remanded in order to 
ensure that the Board's remand directives are complied with.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should obtain a VA medical 
opinion from an appropriate medical 
specialist to carefully review the 
records pertaining to the veteran's 
medical history to include his history of 
skin cancer.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist 
prior and pursuant to submission of a 
medical opinion report  The medical 
specialist must annotate the medical 
opinion report that the claims file was 
in fact made available for review.

After carefully reviewing all medical 
evidence of record, including the service 
medical records and the copy of this 
remand, and any relevant VA examinations, 
the medical specialist is directed to 
specifically answer the following 
questions:

Is it at least as likely as not that the 
current skin cancer disability (or 
residuals therefrom) was incurred 
coincident with the veteran's military 
service?

In answering this question, the examiner 
should specifically discuss the etiology 
of the veteran's skin cancer disability, 
including a discussion of whether the 
current skin cancer disability was the 
result of in-service sun exposure, versus 
pre-service and post-service exposure to 
sunlight.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and any further indicated 
medical examination is at the medical 
specialist's option for the purpose of 
rendering the requested medical opinion.

3.  The RO should review the requested 
medical opinion to ensure that it is 
responsive to and in complete compliance 
with the Board's directives and, if not, 
the RO should implement corrective 
procedures, including an additional 
medical opinion if deemed warranted, with 
additional examination at the medical 
specialist's option.  The Board errs as a 
matter of law when it fails to ensure 
compliance and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for skin cancer, 
including as secondary to ionizing 
radiation exposure.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim 
of entitlement to service connection.  38 C.F.R. § 3.655 
(2002). 



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


